                              EXHIBIT D
                     [December 2020 Notice of Invoice]




DOCS_DE:235588.2 18489/002
 Case 2-19-20905-PRW, Doc 1258-4, Filed 08/25/21, Entered 08/25/21 12:29:32,
               Description: Exhibit D - December 2020, Page 1 of 12
                               Pachulski Stang Ziehl & Jones LLP
                                       10100 Santa Monica Blvd.
                                              13th Floor
                                        Los Angeles, CA 90067
                                                                  December 31, 2020
JIS                                                               Invoice 128235
                                                                  Client  18489
                                                                  Matter  00002
                                                                          JIS

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 12/31/2020
               FEES                                                $48,815.00
               EXPENSES                                               $530.06
               TOTAL CURRENT CHARGES                               $49,345.06

               BALANCE FORWARD                                    $531,423.85
               TOTAL BALANCE DUE                                  $580,768.91




       Case 2-19-20905-PRW, Doc 1258-4, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit D - December 2020, Page 2 of 12
Pachulski Stang Ziehl & Jones LLP                                    Page:     2
Diocese of Rochester O.C.C.                                          Invoice 128235
18489 - 00002                                                        December 31, 2020




  Summary of Services by Professional
  ID        Name                        Title              Rate       Hours              Amount

 BMM        Michael, Brittany M.        Counsel           650.00      21.90        $14,235.00

 IAWN       Nasatir, Iain A. W.         Partner           700.00       6.00         $4,200.00

                                                                      42.10        $29,470.00
 IDS        Scharf, Ilan D.             Partner           700.00
                                                                       1.30              $910.00
 JIS        Stang, James I.             Partner           700.00
                                                                     71.30          $48,815.00




        Case 2-19-20905-PRW, Doc 1258-4, Filed 08/25/21, Entered 08/25/21 12:29:32,
                      Description: Exhibit D - December 2020, Page 3 of 12
Pachulski Stang Ziehl & Jones LLP                                      Page:     3
Diocese of Rochester O.C.C.                                            Invoice 128235
18489 - 00002                                                          December 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]               9.40                   $6,230.00

 CA                 Case Administration [B110]                  2.30                   $1,555.00

 CO                 Claims Admin/Objections[B310]               2.50                   $1,750.00

 GC                 General Creditors Comm. [B150]             11.40                   $7,790.00

 IC                 Insurance Coverage                         19.30                  $13,510.00

 ME                 Mediation                                  18.40                  $12,490.00

 PD                 Plan & Disclosure Stmt. [B320]              4.30                   $2,900.00

 RP                 Retention of Prof. [B160]                   2.70                   $1,890.00

 SL                 Stay Litigation [B140]                      1.00                       $700.00

                                                                       71.30          $48,815.00




       Case 2-19-20905-PRW, Doc 1258-4, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit D - December 2020, Page 4 of 12
Pachulski Stang Ziehl & Jones LLP                                   Page:     4
Diocese of Rochester O.C.C.                                         Invoice 128235
18489 - 00002                                                       December 31, 2020


  Summary of Expenses
  Description                                                                           Amount
Lexis/Nexis- Legal Research [E                                                   $29.36
Outside Services                                                                $500.00
Pacer - Court Research                                                            $0.70

                                                                                        $530.06




       Case 2-19-20905-PRW, Doc 1258-4, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit D - December 2020, Page 5 of 12
Pachulski Stang Ziehl & Jones LLP                                                           Page:     5
Diocese of Rochester O.C.C.                                                                 Invoice 128235
18489 - 00002                                                                               December 31, 2020


                                                                                    Hours           Rate        Amount

  Asset Analysis/Recovery[B120]
 12/02/2020   BMM     AA        Review documents produced by Debtor.                 1.10       650.00          $715.00
 12/09/2020   IDS     AA        Review subset of recently produced documents.        1.30       700.00          $910.00
 12/10/2020   BMM     AA        Review asset-related documents produced by the       4.30       650.00      $2,795.00
                                Debtor.
 12/16/2020   BMM     AA        Call with Debtor's counsel regarding document        0.40       650.00          $260.00
                                production issues.
 12/17/2020   IDS     AA        Analyze and respond to V. Phillips questions         0.50       700.00          $350.00
                                regarding parish mergers.
 12/18/2020   BMM     AA        Meeting with BRG regarding review of Debtor's        0.50       650.00          $325.00
                                documents.
 12/18/2020   BMM     AA        Review BRG's analysis of Debtor's document           0.20       650.00          $130.00
                                production.
 12/21/2020   BMM     AA        Draft communication to Debtor's counsel regarding    0.30       650.00          $195.00
                                outstanding discovery requests.
 12/22/2020   IDS     AA        Telephone conference with B. Michael regarding       0.20       700.00          $140.00
                                document requests.
 12/22/2020   IDS     AA        Revise email regarding document requests from B.     0.20       700.00          $140.00
                                Michael to S. Donato.
 12/22/2020   BMM     AA        Draft communication to Debtor regarding              0.20       650.00          $130.00
                                outstanding document requests
 12/28/2020   IDS     AA        Telephone call with Erin Gray regarding Fidelis.     0.20       700.00          $140.00

                                                                                     9.40                   $6,230.00

  Case Administration [B110]
 12/07/2020   IDS     CA        Telephone call with S. Donato, C. Sullivan, G.       0.40       700.00          $280.00
                                Walter, B. Michael regarding BRG, Document
                                production, parish stipulation.
 12/07/2020   BMM     CA        Meeting with Debtor's counsel regarding              0.40       650.00          $260.00
                                outstanding case issues.
 12/08/2020   IDS     CA        Telephone call with BSK regarding case issues,       0.40       700.00          $280.00
                                mediation.
 12/14/2020   BMM     CA        Call with Debtor's Counsel regarding document        0.70       650.00          $455.00
                                production and other outstanding case issues.
 12/21/2020   IDS     CA        Telephone conference with BSK regarding case         0.40       700.00          $280.00
                                status, mediation.

                                                                                     2.30                   $1,555.00




       Case 2-19-20905-PRW, Doc 1258-4, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit D - December 2020, Page 6 of 12
Pachulski Stang Ziehl & Jones LLP                                                               Page:     6
Diocese of Rochester O.C.C.                                                                     Invoice 128235
18489 - 00002                                                                                   December 31, 2020


                                                                                        Hours           Rate        Amount

  Claims Admin/Objections[B310]
 12/16/2020   IDS     CO        Research Diocesan liability for abuse by Religious.      1.70       700.00      $1,190.00
 12/28/2020   IDS     CO        Research regarding liability for non diocesan            0.80       700.00          $560.00
                                entities.

                                                                                         2.50                   $1,750.00

  General Creditors Comm. [B150]
 12/01/2020   IDS     GC        Email to Committee regarding agenda for committee        0.20       700.00          $140.00
                                meeting.
 12/02/2020   IDS     GC        Review of Diocese of Rochester minutes, comment          0.40       700.00          $280.00
                                to Brittany Michael regarding same.
 12/02/2020   BMM     GC        Prepare for, participate in, and prepare minutes from    1.00       650.00          $650.00
                                Committee meeting regarding settlement asks.
 12/07/2020   IDS     GC        Attend SCC call regarding mediation and conflict         0.50       700.00          $350.00
                                issue.
 12/08/2020   IDS     GC        Attend committee meeting regarding non monetary,         1.00       700.00          $700.00
                                mediation.
 12/08/2020   IDS     GC        Prepare for committee meeting.                           0.20       700.00          $140.00
 12/08/2020   IDS     GC        Email to committee regarding agenda for meeting.         0.20       700.00          $140.00
 12/09/2020   IDS     GC        Prepare for meeting with committee.                      0.20       700.00          $140.00
 12/09/2020   IDS     GC        Attend committee meeting regarding non-mons,             0.60       700.00          $420.00
                                mediation.
 12/10/2020   JIS     GC        Call Ilan Scharf regarding case strategy including       0.20       700.00          $140.00
                                review of CVA files and insurance issues.
 12/14/2020   IDS     GC        Attend SCC call regarding mediation.                     0.80       700.00          $560.00
 12/14/2020   IDS     GC        Telephone call with J. Allison regarding parish stays    0.40       700.00          $280.00
                                litigation against orders.
 12/16/2020   BMM     GC        Meet with state court counsel regarding insurer          1.20       650.00          $780.00
                                information requests.
 12/21/2020   IDS     GC        Email to SCC regarding insurance, mediation.             0.40       700.00          $280.00
 12/21/2020   IDS     GC        Counsel call regarding insurance mediation.              1.00       700.00          $700.00
 12/21/2020   BMM     GC        Participate in state court counsel call regarding        1.00       650.00          $650.00
                                insurer requests for additional information and other
                                case issues.
 12/28/2020   IAWN GC           TC w/ SCC re mediation                                   0.40       700.00          $280.00
 12/28/2020   JIS     GC        Attend State Court Counsel meeting regarding             0.40       700.00          $280.00
                                mediation issues.




       Case 2-19-20905-PRW, Doc 1258-4, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit D - December 2020, Page 7 of 12
Pachulski Stang Ziehl & Jones LLP                                                              Page:     7
Diocese of Rochester O.C.C.                                                                    Invoice 128235
18489 - 00002                                                                                  December 31, 2020


                                                                                       Hours           Rate        Amount
 12/30/2020   IAWN GC           TC w/ committee re insurance.                           0.60       700.00          $420.00
 12/30/2020   IAWN GC           Review Scharf email re meeting.                         0.10       700.00           $70.00
 12/30/2020   BMM     GC        Participate in and take minutes at committee meeting    0.60       650.00          $390.00
                                regarding mediation preparations.

                                                                                       11.40                   $7,790.00

  Insurance Coverage
 12/01/2020   IAWN IC           Exchange emails with Stang re Burns participation       0.10       700.00           $70.00
                                on DOR call.
 12/01/2020   IAWN IC           Exchange emails with Sugayan re call.                   0.10       700.00           $70.00
 12/09/2020   IAWN IC           Email Sugayan re call re SIRS.                          0.10       700.00           $70.00
 12/09/2020   IDS     IC        Continue work on insurance chart/ analysis.             1.80       700.00      $1,260.00
 12/11/2020   IAWN IC           Exchange emails with Sugayan and Murray re call re      0.10       700.00           $70.00
                                SIR.
 12/14/2020   IAWN IC           Exchange emails with LMI re payments charts.            0.10       700.00           $70.00
 12/15/2020   IAWN IC           Prep for LMI call with policies review.                 1.50       700.00      $1,050.00
 12/15/2020   IAWN IC           Telephone conference with LMI re policy                 0.60       700.00          $420.00
                                interpretation.
 12/15/2020   IAWN IC           Telephone conference with Scharf re slotting chart.     0.30       700.00          $210.00
 12/15/2020   IDS     IC        Telephone call with I. Nasatir regarding insurance      0.30       700.00          $210.00
                                policies.
 12/15/2020   IDS     IC        Telephone call with LMI counsel Donato, regarding       0.60       700.00          $420.00
                                LMI SIR issues.
 12/15/2020   IDS     IC        Revise insurance analysis after discussion with LMI.    4.30       700.00      $3,010.00
 12/15/2020   IDS     IC        Review insurer (LMI, Interstate) questions.             0.80       700.00          $560.00
 12/15/2020   IDS     IC        Email to SCC regarding insurer (LMI, Interstate)        0.20       700.00          $140.00
                                questions.
 12/16/2020   IDS     IC        Attention to requests for information by LMI,           1.00       700.00          $700.00
                                Interstate; review and analyze.
 12/17/2020   IDS     IC        Review article regarding SIRs.                          1.00       700.00          $700.00
 12/17/2020   IDS     IC        Update insurance analysis.                              1.40       700.00          $980.00
 12/18/2020   IAWN IC           TC with Scharf re insurance.                            0.10       700.00           $70.00
 12/21/2020   IAWN IC           TC with SCC re insurance                                1.00       700.00          $700.00
 12/21/2020   IAWN IC           TC with Scharf re notice issue                          0.20       700.00          $140.00
 12/21/2020   IAWN IC           TC with Scharf re telephone call w/ committee.          0.10       700.00           $70.00




       Case 2-19-20905-PRW, Doc 1258-4, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit D - December 2020, Page 8 of 12
Pachulski Stang Ziehl & Jones LLP                                                              Page:     8
Diocese of Rochester O.C.C.                                                                    Invoice 128235
18489 - 00002                                                                                  December 31, 2020


                                                                                       Hours           Rate        Amount
 12/21/2020   IDS     IC        Telephone conference with I. Nasatir regarding          0.30       700.00          $210.00
                                insurance.
 12/28/2020   IDS     IC        Insurance analysis regarding LBI SIR on annual          2.80       700.00      $1,960.00
                                basis.
 12/29/2020   IAWN IC           Review Hartford v. RCC re LMI structured                0.50       700.00          $350.00
                                insurance

                                                                                       19.30                  $13,510.00

  Mediation
 12/07/2020   IDS     ME        Review and revise non-monetary demands.                 1.00       700.00          $700.00
 12/14/2020   IDS     ME        Review Interstate questions, cross reference with       2.40       700.00      $1,680.00
                                claims chart.
 12/14/2020   IDS     ME        Review LMI questions, cross reference with claims       2.10       700.00      $1,470.00
                                chart.
 12/15/2020   BMM     ME        Analyze insurer follow-up requests and                  4.30       650.00      $2,795.00
                                communicate requests for state court counsel.
 12/16/2020   IDS     ME        Telephone call with SCC regarding mediation,            1.20       700.00          $840.00
                                requests from insurers.
 12/16/2020   IDS     ME        Telephone call with M. Garabedian regarding             0.40       700.00          $280.00
                                mediation.
 12/16/2020   IDS     ME        Telephone call with L. James regarding mediation.       0.40       700.00          $280.00
 12/16/2020   BMM     ME        Analyze insurer follow-up requests and                  0.10       650.00           $65.00
                                communicate requests for state court counsel.
 12/16/2020   BMM     ME        Analyze insurer follow-up requests and                  3.40       650.00      $2,210.00
                                communicate requests for state court counsel.
 12/17/2020   IDS     ME        Email to J. Zive regarding LMI/ Interstate requests.    0.80       700.00          $560.00
 12/18/2020   IDS     ME        Telephone call with S Donato regarding mediation.       0.40       700.00          $280.00
 12/18/2020   IDS     ME        Telephone call with IAWN regarding                      0.20       700.00          $140.00
                                insurance/mediation.
 12/28/2020   IAWN ME           Review Scharf summary of game plan for                  0.10       700.00           $70.00
                                mediation.
 12/28/2020   JIS     ME        Call Ilan Scharf re mediation issues/parish data.       0.60       700.00          $420.00
 12/28/2020   IDS     ME        Telephone call with James Stang regarding               0.60       700.00          $420.00
                                mediation.
 12/28/2020   IDS     ME        Attend SCC call regarding mediation.                    0.40       700.00          $280.00

                                                                                       18.40                  $12,490.00




       Case 2-19-20905-PRW, Doc 1258-4, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit D - December 2020, Page 9 of 12
Pachulski Stang Ziehl & Jones LLP                                                        Page:     9
Diocese of Rochester O.C.C.                                                              Invoice 128235
18489 - 00002                                                                            December 31, 2020


                                                                                 Hours           Rate        Amount

  Plan & Disclosure Stmt. [B320]
 12/01/2020   IDS     PD        Email to Committee regarding non-monetary         0.40       700.00          $280.00
                                commitments.
 12/03/2020   JIS     PD        Review of resource documents for non-monetary     0.10       700.00           $70.00
                                issues for plan.
 12/03/2020   IDS     PD        Review non-monetary for Minnesota cases.          0.80       700.00          $560.00
 12/06/2020   BMM     PD        Review plan provisions of previous Catholic       1.10       650.00          $715.00
                                bankruptcy cases.
 12/07/2020   BMM     PD        Review plan provisions of previous Catholic       1.10       650.00          $715.00
                                bankruptcy cases.
 12/08/2020   IDS     PD        Review and revise non-commentary commitments.     0.80       700.00          $560.00

                                                                                  4.30                    $2,900.00

  Retention of Prof. [B160]
 12/02/2020   IDS     RP        Email with L. James regarding Trevet Cristo .     0.40       700.00          $280.00
 12/02/2020   IDS     RP        Review NDA regarding Trevet Cristo joinder        0.40       700.00          $280.00
                                request.
 12/07/2020   IDS     RP        Telephone call with L. James regarding Trevett    0.40       700.00          $280.00
                                Cristo conflicts issues.
 12/07/2020   IDS     RP        Review research regarding TC conflict issue.      1.20       700.00          $840.00
 12/07/2020   IDS     RP        Telephone call with L. James and TC regarding     0.30       700.00          $210.00
                                conflict issue.

                                                                                  2.70                    $1,890.00

  Stay Litigation [B140]
 12/21/2020   IDS     SL        Revise parish stipulation.                        0.70       700.00          $490.00
 12/22/2020   IDS     SL        Revise stay extension stipulation.                0.30       700.00          $210.00

                                                                                  1.00                       $700.00

  TOTAL SERVICES FOR THIS MATTER:                                                                       $48,815.00




       Case 2-19-20905-PRW, Doc 1258-4, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit D - December 2020, Page 10 of 12
Pachulski Stang Ziehl & Jones LLP                                             Page:    10
Diocese of Rochester O.C.C.                                                   Invoice 128235
18489 - 00002                                                                 December 31, 2020



 Expenses

 12/15/2020   LN        18489.00002 Lexis Charges for 12-15-20                    29.36


 12/31/2020   OS        Everlaw, Database for Month of December, Inv. 34016      500.00


 12/31/2020   PAC       Pacer - Court Research                                     0.70

   Total Expenses for this Matter                                             $530.06




       Case 2-19-20905-PRW, Doc 1258-4, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit D - December 2020, Page 11 of 12
Pachulski Stang Ziehl & Jones LLP                                                         Page:    11
Diocese of Rochester O.C.C.                                                               Invoice 128235
18489 - 00002                                                                             December 31, 2020


                                                REMITTANCE ADVICE

                                    Please inlcude this Remittance with your payment

For current services rendered through:        12/31/2020

Total Fees                                                                                            $48,815.00

Total Expenses                                                                                            530.06

Total Due on Current Invoice                                                                          $49,345.06

  Outstanding Balance from prior invoices as of        12/31/2020          (May not include recent payments)

A/R Bill Number          Invoice Date               Fees Billed         Expenses Billed             Balance Due
 124954                  03/31/2020                 $58,445.00            $5,707.02                   $11,689.00

 125273                  04/30/2020                 $34,249.50              $537.00                   $34,786.50

 125950                  05/31/2020                 $39,062.50              $611.96                   $39,674.46

 125952                  06/30/2020                 $29,470.00              $509.50                   $29,979.50

 125953                  07/31/2020                 $33,628.50              $762.92                   $34,391.42

 125954                  08/31/2020                 $83,003.00              $844.40                   $83,847.40

 128227                  09/30/2020                $146,365.00              $696.62                 $147,061.62

 128231                  10/31/2020                 $83,000.00            $1,677.01                   $84,677.01

 128233                  11/30/2020                 $64,765.00              $551.94                   $65,316.94

             Total Amount Due on Current and Prior Invoices:                                         $580,768.91




       Case 2-19-20905-PRW, Doc 1258-4, Filed 08/25/21, Entered 08/25/21 12:29:32,
                     Description: Exhibit D - December 2020, Page 12 of 12
